Citation Nr: 0424759	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from October 1973 to September 1977.  He served with the 
Texas Army National Guard, and had periods of active duty for 
training (ACDUTRA), including from June 12, 1992 to June 26, 
1992 and from June 13 to June 28, 1987.   This matter is 
before the Board of Veterans' Appeals (Board) from a June 
1993 rating decision of the Houston, Texas Regional Office 
(RO).  It was before the Board in September 1996 and in March 
1999, when it was remanded for further evidentiary 
development.  In November 2002, the Board undertook further 
development of the evidence, and in July 2003, the case was 
remanded to the RO (as mandated) for initial review of the 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action is required on his part.


REMAND

On May 2003 VA examination the examining physician noted that 
in 1987 the veteran had a "well documented" (emphasis 
added) injury to the back lifting a 300 pound block of ice.  
While a close review of the veteran's claims files revealed 
other injuries in 1992 (on ACDUTRA) and in 1997 (work 
related) as well as notations that the veteran gave a history 
of an injury in 1987, it uncovered no documentation of the 
injury, either by treatment records or by official military 
records (it is alleged that the veteran was placed on a light 
duty profile - something that is generally reflected by 
official paperwork).  The inference from this is that either 
the examiner was reviewed documents that have not been 
associated with the claims file, or that the examiner did not 
review the claims file, but relied on the veteran's self-
reported history.  An examination/opinion based on an 
incomplete or inaccurate record has diminished probative 
value.  

Furthermore, the veteran's representative alleges that the 
VCAA notice provided in this case is deficient.  (See p. 3 of 
August 6, 2004 informal hearing presentation.)  The 
representative asserts that the veteran was not informed 
(with sufficient specificity) of what evidence was necessary 
to substantiate his claim or what evidence VA would obtain 
and what evidence he would be expected to obtain.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  Specifically, the RO 
should notify the veteran with some 
degree of specificity what information or 
evidence is needed to substantiate his 
claim, what information or evidence VA 
will seek, and what information and 
evidence he is expected to provide.  

2.  The RO should arrange for exhaustive 
development for documentation that the 
veteran sustained a back injury lifting 
ice on ACDUTRA in June 1987.  The veteran 
should be told that there is no 
documentation of such injury in the 
record, and should be asked to identify 
where he was treated for the injury (and 
when).  If he provides any information 
identifying outstanding treatment or 
examination records pertaining to a June 
1987 injury, the RO should conduct 
exhaustive development for such records.  
The veteran should also be advised that 
there is no documentation that he was 
placed on light duty following a 1987 
injury on ACDUTRA, and should be given 
the opportunity to supplement the record 
in that regard.   

3.  The RO should then arrange for 
another VA orthopedic examination (by an 
examiner other than the one who examined 
him in May 2003) to determine whether or 
not the veteran's current back disability 
is related to service. The veteran's 
claims files must be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include responses to the 
following:  What is the diagnosis(es) for 
the veteran's current back disability?  
For any congenital disability diagnosed, 
is there any evidence that it increased 
in severity (had pathology superimposed) 
while the veteran was on active duty/or 
as a result of injury during the two 
above-listed periods of ACDUTRA?  For any 
acquired disability diagnosed, is there 
any evidence that such was incurred or 
aggravated during service or by injury on 
ACDUTRA.  The examiner should explain the 
rationale for any opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


